— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered June 22, 1981, convicting him of murder in the second degree, robbery in the first degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s argument that the charge contained errors was not advanced before Criminal Term, and thus has not been preserved for appellate review (People v Hoke, 62 NY2d 1022). We have considered such other contentions of defendant as have been preserved and find them to be without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.